Citation Nr: 1731057	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-02 345	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability prior to May 4, 2016, and to a rating in excess of 30 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to May 1972, August 2002 to July 2003, and July 2006 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for bilateral hearing loss disability and assigned it a noncompensable rating effective from November 2009.  In September 2016, the RO increased the rating to 30 percent effective from May 4, 2016. 


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for higher ratings for bilateral hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for higher ratings for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant wrote VA in February 2017, stating, "I want to withdraw my pending appeal for a higher evaluation of his BL [bilateral] hearing loss, currently rated at 30%.  I am satisfied with my overall rating of TDIU [total disability rating for compensation based upon individual unemployability]."  

The Board finds this statement to be explicit and unambiguous and notes that it was sent first to his representative who then submitted the statement to the file on the Veteran's behalf.  The Veteran has withdrawn this appeal for additional compensation for bilateral hearing loss disability, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to additional compensation for bilateral hearing loss disability is dismissed.




		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


